Citation Nr: 0842986	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-08 575	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip shrapnel injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elie Halpern and Mark Bean, 
Attorneys 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION


The veteran had active service from January 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In March 2006, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The Board issued a decision in this appeal on February 26, 
2007.  However, in a letter dated in March 2008, appellant's 
attorney asserted that the Board had issued its decision 
without making an effort to obtain relevant ship logs 
pursuant to the duty to assist.  The attorney also thereafter 
provided relevant ship logs from September 1971, which were 
not previously of record.  For the reasons provided herein, 
the Board vacates its February 26, 2007 decision.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

On February 26, 2007, the Board issued a decision denying the 
appellant's claims for service connection for residuals of a 
right hip shrapnel injury and PTSD.

Following issuance of the February 26, 2007 decision, the 
Board was advised by appellant's attorney that the decision 
should be vacated on the basis that relevant ship logs had 
not been obtained and that VA had therefore not complied with 
the duty to assist.  In subsequent correspondence, the 
attorney also provided relevant ship logs from September 
1971.

Thus, the Board probably should not have issued a decision on 
February 26, 2007 without making an effort to obtain these 
and other pertinent ship logs, and to have decided the matter 
before such an effort was also probably a denial of due 
process.  

Accordingly, the February 26, 2007 Board decision addressing 
the issues of entitlement to service connection for residuals 
of a right hip shrapnel injury and PTSD is vacated.

In a separate decision issued simultaneously to the Vacatur, 
the Board will reconsider the veteran's appeal on a de novo 
basis.




	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



